Citation Nr: 0500450	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to July 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDINGS OF FACT


1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  Evidence received since the last final July 1988 Board 
decision is either duplicative or cumulative of previously 
considered evidence or it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed October 2002 rating decision, a February 
2003 statement of the case (SOC), and a supplemental 
statement of the case (SSOC) dated in September 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.  

In addition, in a September 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in September 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Moreover, as noted above, the veteran has been 
informed of the type of evidence necessary to substantiate 
his claim, as well as the respective responsibilities of 
himself and VA as it pertains to his claim.  Given the 
foregoing, the Board concludes that VA has satisfied the 
notice and assistance provisions as found in the VCAA.  
Consequently, an adjudication of the appeal at this juncture 
is proper.  

Laws and Regulations

Review of the claims folder reveals that the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss in a November 1987 rating decision.  In a July 1988 
decision on appeal, the Board confirmed the RO's decision.  
Therefore, the Board's July 1988 decision, which subsumes the 
prior RO decision, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2004).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable possibility 
that, when viewed in the context of all the evidence, the 
outcome of the claim would change).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  In determining whether evidence 
is "new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

Analysis

The veteran was denied service connection for hearing loss in 
November 1987.  The Ro stated that the veteran's service 
medical records were unavailable and that the evidence of 
record did not reveal that the veteran had received treatment 
for hearing loss from 1951 to 1986.  Additionally, separation 
documents showed no indication of a disability.  This rating 
decision was appealed to and upheld by the Board in a July 
1988 decision.  The evidence of record included three 
responses from the National Personnel Records Center (NPRC) 
in June 1986, May 1986, and January 1988 revealing that the 
veteran's service medical records had they been stored by the 
NPRC would have been stored in area damaged by the fire of 
1973.  Additionally, the veteran submitted VAMC treatment 
reports; however, these did not reveal treatment for or 
complaints of hearing loss until February 1986.  

The veteran attempted to reopen his claim in July 1988.  The 
RO made an additional request to the NPRC requesting them to 
review 13055 and furnish all available SMRS.  The NPRC's 
October 1988 response asserted that the base hospital records 
failed to show any remarks pertaining to the veteran.  
Additionally, a November 1988 response reported that there 
were no SGO records.  Accordingly, a December 1988 rating 
action  confirmed and continued the denial of service 
connection for hearing loss.  The appellant did not present a 
notice of disagreement with the December 1988 rating action; 
accordingly this rating action is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

The veteran submitted an application to reopen his claim in 
March 2002.  An October 2002 rating decision found that the 
veteran had not submitted any new information that had not 
already been considered.  The submitted evidence included a 
March 2002 NPRC statement to the effect that the veteran's 
records were damaged in the fire of 1973.  The RO also 
submitted an additional request for information and in 
September 2002 the NPRC responded "searched M/RS & S/RS of 
CO A 31st AAA AW BN from 3/15/1951 to 7/30/1951. . .(However, 
"EPTS" is also indicated) M/RS show authority for discharge 
was "convenience of the govt."  The veteran's sick/morning 
reports showed that the veteran was seen five time during his 
period of service ; however, these reports do not specify the 
kind of treatment he received.  Moreover, it is noted that 
whatever the treatment was for, it existed prior to service.  
The veteran also submitted VAMC treatment records from March 
2001 to March 2002 showing treatment for gout, 
hyperlipidemia, and hypertension.  An October 2002 rating 
decision held that new and material evidence had not been 
submitted to reopen the veteran's claim for bilateral hearing 
loss.  Although the evidence was new, it did not bear 
directly and substantially on the issue.

Upon careful review of the record, the Board finds no new and 
material evidence to reopen the veteran's claim for service 
connection.  With respect to the medical evidence of record, 
the Board finds that the vast majority does not bear directly 
and substantially on the issue at hand, i.e., whether the 
claimed disability was incurred or aggravated during the 
veteran's period of active duty.  Accordingly, the Board 
finds that there is no new and material evidence within the 
meaning of VA regulation. 38 C.F.R. § 3.156(a).  Therefore, 
the claim for service connection for low back pain is not 
reopened.  The appeal is denied.


ORDER

As no new and material evidence has been received, the claim 
for service connection for bilateral hearing loss is not 
reopened.  The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


